BY THE COURT.
Montgomery was charged with and found guilty of possession of, importation of, and possession with intent to sell more than five grams of marijuana. A jury found him guilty of all charges. He was adjudged guilty and sentenced.
Montgomery appeals and contends the trial court erred in the following respects:
1. By denying his motion to suppress the marijuana. We do not agree. State v. Dycus, 238 So.2d 493 (Fla.App.2d, 1970). We affirm.
2. By allowing a police officer to be qualified and give expert testimony. We do not agree. Tongay v. State, 79 So.2d 673 (Fla.1955). We affirm.
3.By imposing a sentence on each of the three offenses. We agree. Jackson v. State, 311 So.2d 811 (Fla.App.1st, 1975). We affirm the sentence imposed on the offense charged in count one, but reverse the sentences imposed on the offenses charged in counts two and three.
Affirmed in part, and reversed in part.
MILLS, Acting C. J., SMITH, J., and AGNER, ROYCE, Associate Judge, concur.